DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the coverage opportunities" in line 8.  There is insufficient antecedent basis for this limitation in the claim. Specifically, it is not clear if the claimed “the coverage opportunities” corresponds to “certain coverage opportunity” as being recites in line 6, or different. Further claim 1, in line 16, recites “the iteration times of the current outer cycle”. There is insufficient antecedent basis for this limitation in the claim. Specifically it is not clear from the claim language which iteration times is being referred to. Hence making claim 1 indefinite. Claims 2-10, are rejected based on their dependency on the rejected base claim and inherent the same deficiency.
Claim 4, recites the limitation " the optional coverage modes " in line 13.  There is insufficient antecedent basis for this limitation in the claim. Further in line 13, claim recites “a main set C.sub.i of the optional coverage modes” and further in line 24, recites “optional coverage mode set C.sub.i”. Hence it is not clear from the claim if claimed “C.sub.i” is a main set or optional coverage mode set, making claim 4 indefinite. Claims 5-10, are rejected based on their dependency on the rejected claim and inherent the same deficiency.

Claim Objections
Claims 1-10, are objected to because of the following informalities:  
In claim 1, line 6, recites “certain coverage opportunity” however “certain” should be removed from claim language and should recite “coverage opportunity”. Further In claim 1, lines 6-7, recites “the completion time” however should recite “a completion time”.  Claims 2-10, are objected based on their dependency on the objected base claim and inherent the same deficiency. Appropriate correction is required.
Claim 3, is further objected to because of the following informalities:  In claim 3, line 8, recites “the unselected” however should recite “an unselected”. Further in claim 3, line 13, recites “opportunity cannot be found” however should recite “opportunity not found” here “cannot” should be removed from the claim language. Appropriate correction is required.
Claims 4-10, are further objected to because of the following informalities:  In claim 4, lines 16 and 18, “①”and  “②”respectively, are written in circles,  however should be in parenthesis for instance at line 16, one should be written as (1) and in line 18 two should be written as (2). Further in lines 20 and 27, “can” should be removed from the claim language respectively. Further in line 26 recites “so that” should be replaced with “in order to”. Claims 5-10, are objected based on their dependency on the objected claim and inherent the same deficiency. Appropriate correction is required.
Claims 5-7, are further objected to because of the following informalities:  In claim 5, lines 10-11, recites “the sub-satellite” however should recite “a sub-satellite”. Further in line 13 recites “the set” however should recite “the longest basic coverage mode set”. Further in line 18, recites “the camera roll” however should recite “a camera roll”.  Claims 6-7, are objected based on their dependency on the objected claim and inherent the same deficiency. Appropriate correction is required.
Claim 6, is further objected to because of the following informalities:  Claim 6, recites numbers 1-4, in circle for instance claim 6 recites “①” , “②”, “③” and “④”, however said numbering should be in parenthesis for instance should be written as (1), (2), (3) and (4).  Appropriate correction is required.
Claim 7, is further objected to because of the following informalities:  Claim 6, recites numbers 1-4, in circle for instance claim 6 recites “①” , “②”, “③”, however said numbering should be in parenthesis for instance should be written as (1), (2), and (3). Further in lines 12 and 16, recites “so as” respectively, however should recite “in order to”.  Appropriate correction is required.
Claim 10, is further objected to because of the following informalities: In claim 10, line 22, recites “i.e.” however should recite “that is”.  Appropriate correction is required.


Examiner’s Note: Claims 1-10, would be allowable by overcoming the rejection and objections as being set forth above.


Pertinent Priori Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Clancy (US Patent 10,474,976 B2) reference discloses a task scheduling system that can be used to improve task assignment for multiple satellites, and thereby improve resource allocation in the execution of a task.
Sameer (US PGPUB 2020/0302644 A1) reference discloses a system and a method to determine a position of a multi-dimensional object captured in satellite images.
Tye (US PGPUB 2018/0172823 A1) reference discloses a constellation of satellites may include a plurality of satellites in each of two or more different orbits. Satellites in a given orbit may operate in pairs, flying in tandem, one satellite leading, the other trailing closely behind, to be positioned to image the same target(s) of interest with substantially the same orientation (geographical coincident) at substantially the same time (temporally coincident). The first satellite may acquire SAR data, determine a location of a target of interest, assess cloud cover, and based on an extent of cloud cover, can acquire additional SAR data or cause the second satellite to capture optical imaging data (e.g., cross-cueing). Selection of orbits can provide a relatively high revisit rate may be obtained, allowing frequent opportunities to image given locations on a planet (e.g., Earth).
Ozkul (US PGPUB 2012/0188372 A1) reference discloses autonomous decision capability to agile earth observation satellites to make decision on their own to get the highest yield of quality images of target areas.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED HAIDER/Primary Examiner, Art Unit 2633